Title: To John Adams from Thomas Digges, 17 July 1780
From: Digges, Thomas,Church, William Singleton
To: Adams, John


     
      Dr. Sir
      
       Mondy. 17th July 1780
      
     
     Since my letter of the 12th. We have no arrivals from Ama., or any thing new but what will be mentiond below. I am anxious to know if my letter to you of the 8th or 7th of last month got to your hands. The Behaviour of the Bearer of it to Ostend, who has been some days idling about London gives me strong suspicion that He did not do with the letter what He promisd me. I am uneasy about Him having had proofs He is a most notorious lyar and not to be depended on, and I have wrote to P——sy about Him.
     There is a mail just now arrivd at the Post office brought by a Packet from Jamaica in 37 days. Just before the sailing of this packet (which was with a fleet of upwards of 200 Merchantmen bound to England under Escort of 3 Men of War, and which fleet the packet left safe after passing the Windward Passage) an English frigate arrivd at Jamaica with the flag of the Fort of St. Juan situated on a river of that name not far from Cape Gracios a Dios and in the quarter of Nicarauga. It seems the Jamaica Expedition which Saild in March last bent its course on a Buccaneering Expedition to that part of the Main, That they found no Opposition till they got before this fort some miles up the River and before which they were near three Weeks before its surrender; During this time, it is said, an offer of four Million Piasters was made to save the Fort and Town from Plunder and which was refusd for fear the Ransom would not be paid: (a Piaster a 3s4d Sterling each makes this sum 666,000£ Sterling, much more I think than the fee simple of that whole Settlement could be worth. The fort afterwards capitulated about the 1st June or latter end of May. This is spoke of here in the most exalted terms—as a thing of infinitely more import than Omoa—nothing but joy expressd upon the occasion. Perhaps in a few hours it may be thought nothing of and of no national consequence. The same packet brings an account that the natives and Spaniards had supprisd and taken the English Post and settlement on the Black River in the Bay of Campeachy and that most of the English had fled to the Island of Rattan.
     Another Mail from Chas. Town arrivd at same time but no letters will be out till tomorrow; Genl. Clintons last Gazette Despatches are I think the 5 or 6 June and it is said this second packet saild with Gen. Prevost but a very few days after, so that the news by Her cannot be very material; all the City however will have it that No. Carolina has submitted to the terms proposd by Gen. Clinton and that Virga. would certainly accept the Same—there is no reasoning on this Torrent of nonsence So I give it you just as it is.
     A Gentleman going hence immediately to Ostend with a fair Wind gives me hopes this will be put into the post Office there tomorrow morning which will be a day or two at least before our regular tuesdays mail sets out. I forward by same opportunity a letter from one of the two Gentlemen lately come from your quarters a letter to Mr. D—a. I am on all occasions—&ce. &ce.
     
      W.S.C.
     
     
      My friend D. H. told me a day or two ago He would write You a few lines. He is a very honest Man and means well and right for our cause.
     
    